       Case 1:20-cv-00169-JCG Document 31           Filed 04/30/21   Page 1 of 37

                                                             NON-CONFIDENTIAL VERSION



          IN THE UNITED STATES COURT OF INTERNATIONAL TRADE




 1VIARMEN INC., et al.,

                          Plaintiffs,

               and

 WIND TOWER TRADE COALITION,
                                                       Before: Hon. Jennifer Choe-Groves,
                                                               Judge
                          Consolidated Plaintiff,

                                                       Consol. Court No. 20-00169
               V.

                                                       NON-CONFIDENTIAL VERSION
 UNITED STATES,

                                                       Business Proprietary Information
                          Defendant,
                                                       Removed from Pages 6, 7, 16, 18-23,
                                                       27, and 30
               and

 WIND TOWER TRADE COALITION, et al.,

                          Defendant-Intervenors




              WIND TOWER TRADE COALITION'S RESPONSE BRIEF




                                                Alan H. Price, Esq.
                                                Daniel B. Pickard, Esq.
                                                Robert E. DeFrancesco, III, Esq.
                                                Maureen E. Thorson, Esq.
                                                Laura El-Sabaawi, Esq.

                                                W ILEY REIN LLP
                                                1776 K Street, NW
                                                Washington, DC 20006
                                                (202) 719-7000


                                                Counsel to the Wind Tower Trade
                                                Coalition


Dated: April 30, 2021
         Case 1:20-cv-00169-JCG Document 31          Filed 04/30/21    Page 2 of 37

Consol. Ct. No. 20-00169                                        NON-CONFIDENTIAL VERSION



                                      TABLE OF CONTENTS

                                                                                      Page

 I.     INTRODUCTION                                                                     1

 II.    STATEMENT OF FACTS                                                               1

        A.     Smoothing of Marmen's Costs                                               1

        B.     New Factual Information                                                   5

        C.     Differential Pricing                                                      8

 III.   SUMMARY OF ARGUMENT                                                              9

 IV.    ARGUMENT                                                                        11

        A.     Commerce's Decision to Average Marmen's Input Costs for Steel
               Plate Should be Affirmed                                                 11

               1.     Commerce Did Not "Arbitrarily Disregard" Past Practice            12

               2.     Substantial Record Evidence Supported Commerce's Cost-
                      Smoothing                                                         17

               3.     Conclusion                                                        24

        B.     Commerce Did Not Err In Rejecting Marmen's Untimely-Filed New
               Information                                                              24

        C.     Commerce Did Not Err In Applying its Average-to-Transaction
               Methodology                                                              29

 V.     CONCLUSION                                                                      32




                                              1
         Case 1:20-cv-00169-JCG Document 31             Filed 04/30/21   Page 3 of 37

Consol. Ct. No. 20-00169                                           NON-CONFIDENTIAL VERSION




                                      TABLE OF AUTHORITIES

                                                                                        Page(s)

 Cases

 Apex Frozen Foods Priv. Ltd. v. United States,
     862 F.3d 1322 (Fed. Cir. 2017)                                                         30

 Apex Frozen Foods Priv. Ltd. v. United States,
     862 F.3d 1337 (Fed. Cir. 2017)                                                         30

 Aristocrcft cfAm., LLC v. United States,
    269 F. Supp. 3d 1316 (Ct. Int'l Trade 2017)                                          14, 15

 Boomerang Tube LLC v. United States,
     856 F.3d 908 (Fed. Cir. 2017)                                                       13, 14

 Consol. Edison Co. v. NLRB,
     305 U.S. 197 (1938)                                                                 17, 21

 Downhole Pipe & Equip., L.P. v. United States,
     776 F.3d 1369 (Fed. Cir. 2015)                                                         21

 FCC v. Fox TV Stations, Inc.,
     556 U.S. 502 (2009)                                                                     14

 Goodluck India Ltd. v. United States,
     393 F. Supp. 3d 1352 (Ct. Int'l Trade 2019)                                            29

 Mid Continent Steel & Wire, Inc. v. United States,
     940 F.3d 662 (Fed. Cir. 2019)                                                           18

 Nexteel Co. v. United States,
     355 F. Supp. 3d 1336 (Ct. Int'l Trade 2019)                                             15

 Nippon Steel Cotp. v. United States,
    458 F.3d 1345 (Fed. Cir. 2006)                                                           18

 Pastlicio Lucio Garcfalo, S.p.A. v. United States,
     35 CIT 630, 783 F. Supp. 2d 1230 (2011)                                                 17

 Siderca S.A.I.C. v. United States,
    29 CIT 1030, 391 F. Supp. 2d 1353 (2005)                                                 17

 Stanley Works (Langfang) Fastening Sys., Ltd. v. United States,
    279 F. Supp. 3d 1172 (Ct. Int'l Trade 2017)                                          30, 31




                                                   11
         Case 1:20-cv-00169-JCG Document 31                  Filed 04/30/21       Page 4 of 37

Consol. Ct. No. 20-00169                                                  NON-CONFIDENTIAL VERSION



 Thai Plastic Bags Indus. Co. v. United States,
    746 F.3d 1358 (Fed. Cir. 2014)                                                                    15

 Trent Tube Div., Crucible Materials Coip. v. Avesta Sandvik Tube AB,
    975 F.2d 807 (Fed. Cir. 1992)                                                                     22

 Tri Union Frozen Prods., Inc. v. United States,
     163 F. Supp. 3d 1255 (Ct. Int'l Trade 2016)                                                      30

 Xi 'an Metals & Minerals Imp. & Exp. Co. v. United States,
     256 F. Supp. 3d 1346 (Ct. Intl Trade 2017)                                                       30

 Statutes

 19 U.S.C. §1677b(a)(4)                                                                          1, 5, 11

 19 U.S.C. §1677b(a)(6)(C)(ii)                                                                   1, 5, 11

 19 U.S.C. § 1677b(e)                                                                            1, 5, 11

 19 U.S.C. §1677b(f)(1)                                                                    1, 2, 11, 12

 19 U.S.C. §1677f-1(d)                                                                                  1

 Regulations

 19 C.F.R. §351.411                                                                                  1, 5

 Administrative Materials

 Certain Carbon and Alloy Steel Cut-to-Length Plate from Italy, 85 Fed. Reg. 3,026
     (Dep't Commerce Jan. 17, 2020)                                                                   14

 Certain Cut-to-length Carbon-Quality Steel Plate Products from the &public cf
    Korea, 81 Fed. Reg. 62,712 (Dep't Commerce Sept. 12, 2016)                                         2

 Stainless   Steel   Bar from    the    United   Kingdom,    72    Fed.    Reg.   43,598
     (Dep't Commerce Aug. 6, 2007)                                                                 2, 11

 Welded Line     Pipe from      the    &public   cf Korea,    80   Fed.    Reg.   61,366
     (Dep't Commerce Oct. 13, 2015)                                                          2, 14, 15




                                                   111
         Case 1:20-cv-00169-JCG Document 31               Filed 04/30/21      Page 5 of 37

Consol. Ct. No. 20-00169                                              NON-CONFIDENTIAL VERSION



 I.     INTRODUCTION

        On behalf of the Wind Tower Trade Coalition ("WTTC"), we respectfully submit the

 following response to the January 29, 2021 opening brief filed by Marmen Inc., Marmen Énergie

 Inc., and Marmen Energy Co. (collectively, "Marmen"). See Mem. of P. & A. in Supp. of Pls.'

 Rule 56.2 Mot. for J. Upon the Agency R. (Jan. 29, 2021), ECF No. 23 ("Marmen's Brief").

 II.    STATEMENT OF FACTS

        Below, WTTC lays out pertinent legal and factual background regarding the issues raised

 in Marmen's appeal.

        A.      Smoothing of Marmen's Costs

        The U.S. Department of Commerce ("Commerce") determines antidumping duty margins

 by comparing the prices at which companies sell subject goods in their home market against the

 prices that they charge in the United States, so long as the home market prices are above the goods'

 cost of production. See, e.g., 19 U.S.C. § 1677f-1(d); see also id. §§ 1677a, 1677b(a), 1677b(b).

 Commerce normally relies on the costs recorded in a company's normal books and records to

 determine the cost of production for goods sold in the home market. Id. §1677b(f)(1). Commerce

 also normally relies on such costs in adjusting its calculations to account for physical differences

 in the merchandise sold in the home and U.S. markets (known as a"DIFMER adjustment") and,

 where necessary, to calculate constructed value? See, e.g., id. §§ 1677b(a)(4), 1677b(a)(6)(C)(ii),

 1677b(e); 19 C.F.R. §351.411. However, Commerce will deviate from the costs recorded in a




 1       Where there are no sales of subject goods in the home market, or the sales in the home
 market are all below-cost or otherwise unsuitable for comparison with U.S. prices, Commerce will
 construct avalue for comparison with U.S. prices, based on the costs to produce subject goods and
 other factors. 19 U.S.C. §§ 1677b(a)(4) & 1677b(e).



                                                  1
         Case 1:20-cv-00169-JCG Document 31                 Filed 04/30/21   Page 6 of 37

Consol. Ct. No. 20-00169                                             NON-CONFIDENTIAL VERSION



 company's normal books and records if they do not reasonably reflect the cost to produce the

 merchandise at issue. See, e.g., 19 U.S.C. §1677b(f)(1).

        One situation in which commerce will deviate from acompany's books and records is

 where the respondent reports significantly differing production costs for similar goods, and the

 reported costs vary in away not explained by the goods' physical characteristics. See, e.g., Issues

 and Decision Memorandum accompanying Certain Cut-to-length Carbon-Quality Steel Plate

 Products from the &public cfKorea, 81 Fed. Reg. 62,712 (Dep't Commerce Sept. 12, 2016) (final

 results of antidumping duty admin. review and new shipper review; 2014-2015) at 4-6. For

 example, acompany might produce goods using multiple production processes, or using inputs

 purchased at different times. In such cases, the costs to produce the goods could vary due to cost

 differences in the processes used or changing input prices, rather than from differences in the

 physical characteristics of the goods produced. See, e.g., id. at 5; see also Issues and Decision

 Memorandum accompanying Welded Line Pipe from the &public cf Korea, 80 Fed. Reg. 61,366

 (Dep't Commerce Oct. 13, 2015) (final deter. of sales at less than fair value) at 38-40 ("Korean

 Pipe IDM") (goods produced using differing processes); Issues and Decision Memorandum

 accompanying Stainless Steel Bar from the United Kingdom, 72 Fed. Reg. 43,598 (Dep't

 Commerce Aug. 6, 2007) (final results of antidumping duty admin. review) at 3-7 ("UK Bar IDM")

 (goods produced using inputs that had undergone price swings).

        On July 29, 2019, Commerce initiated an antidumping duty investigation into wind towers

 from Canada. See, e.g., Preliminary Decision Memorandum accompanying Utility Scale Wind

 Towers from Canada, 85 Fed. Reg. 8,562 (Dep't Commerce Feb. 14, 2020) (preliminary affirm.

 deter. of sales at less than fair value, prelim. negative deter. of critical circumstances, and

 postponement of final deter. and extension of provisional measures), P.R. 146 at 1("Preliminary




                                                 2
         Case 1:20-cv-00169-JCG Document 31               Filed 04/30/21     Page 7 of 37

Consol. Ct. No. 20-00169                                              NON-CONFIDENTIAL VERSION



 IDM"). Commerce selected Marmen as its mandatory respondent. Id. at 1-2. Marmen submitted

 information on its costs of production, including information on the per-ton cost of the steel plate

 included in the wind towers that Marmen produced for the home and U.S. markets. Id. at 2, 16-17.

 Commerce relied, in general, on Marmen's reported cost information in making its preliminary

 calculations. Id. at 16-17. However, Commerce weight-averaged Marmen's reported per-ton costs

 for steel plate across all product models, or "CONNUMs." /d. 2 Commerce explained that it

 averaged these costs because "Marmen reported steel plate cost differences between CONNUMs

 that appear to be unrelated to the physical characteristics of the products", and because Commerce

 had found the differences significant. Memorandum from Gina K. Lee, Senior Accountant, to Neal

 M. Halper, Director, Off. of Accounting, re: Cost cf Production and Constructed Value

 Calculation Acjustments for the Preliminary Determination      Marmen Inc. and Marmen Energie

 Inc. (Feb. 4, 2020), C.R. 170, P.R. 147 at 1and Attachment 1("Preliminary Cost Memo").

        In its case brief, Marmen argued that Commerce had erred in preliminarily weight-

 averaging its input plate costs across all product models. Letter from White & Case LLP to Sec'y

 Commerce, re: Utility Scale Wind Towers from Canada: Case Brüf (Apr. 24, 2020), C.R. 219,

 P.R. 178 at 4-12 ("Marmen's Case Brief"). Marmen argued that it did not incur significantly

 different plate costs for similar CONNUMs. Id. at 6-8. Marmen argued that the per-ton plate costs




 2      CONNUMs, or "control numbers", refer to codes that identify products by specific
 physical characteristics. After determining which physical characteristics bear on the cost and
 commercial nature of relevant goods, Commerce requires respondents in its investigations to code
 the goods sold to the home and U.S. market in accordance with these characteristics, and to report
 sales and cost data on aCONNUM-specific basis. For example, the CONNUM coding system in
 this investigation identified products based on whether they consisted of towers or sections, and
 then by product weight, product height, number of sections, type of paint coating, metallization,
 inclusion of bus bars, type of power cables, etc. See, e.g., Letter from White & Case LLP to Sec'y
 Commerce, re: Utility Scale Wind Towers from Canada: Sections B, C, and D Response (Oct. 11,
 2019), C.R. 40-95, P.R. 89-97 at B-12 —B-20 ("BDQR").



                                                  3
         Case 1:20-cv-00169-JCG Document 31               Filed 04/30/21     Page 8 of 37

Consol. Ct. No. 20-00169                                             NON-CONFIDENTIAL VERSION



 for its most similar U.S. and home market products were not significantly different, and that, in

 finding that there were similar products for which plate costs varied significantly, Commerce had

 misidentified certain U.S. products as home-market products. Id. Marmen further argued that,

 where there were significant differences in per-ton plate costs across product types, these

 differences were related to the physical characteristics of the goods, and particularly to the

 thickness of plate used to produce the bottom-most sections of the towers that Marmen sold to its

 Canadian customer, Vestas. Id. at 8-11.

        In its final determination, Commerce excluded from its smoothing calculations the

 CONNUM relating to Marmen's bottom-most tower sections. Issues and Decision Memorandum

 accompanying Utility Scale Wind Towers from Canada, 85 Fed. Reg. 40,239 (Dep't Commerce

 July 6, 2020) (final deter. of sales at less than fair value and final negative deter. of critical

 circumstances), P.R. 192 at 5-6 ("Final IDM"). Commerce also corrected its preliminary

 misidentification of certain U.S. products as home-market products. Memorandum from Gina K.

 Lee, Senior Accountant, to Neal M. Halper, Director, Off. of Accounting, re: Cost cf Production

 and Constructed Value Calculation Acjustments for the Final Determination        Marmen Inc. and

 Marmen Energie Inc. (June 29, 2020), C.R. 223-224, P.R. 194 at 1-2 and Attachment 1("Final

 Cost Memo"). However, Commerce continued to find that there were significant differences in

 per-ton plate costs between CONNUMs that were not attributable to the physical characteristics

 of the goods, and it weight-averaged Marmen's reported per-ton costs for steel plate across product

 models other than the bottom-most tower section. Id. at 2.

        Commerce noted that Marmen's steel suppliers generally did not charge different per-ton

 prices for steel plate of different grades, thickness, widths, or lengths. Final IDM at 5; see also

 Final Cost Memo at 2. The only exception related to plates of the greatest thickness, i.e., plates




                                                 4
         Case 1:20-cv-00169-JCG Document 31                Filed 04/30/21     Page 9 of 37

Consol. Ct. No. 20-00169                                                 NON-CONFIDENTIAL VERSION



 with athickness of 50.8mm or above. Final IDM at 5-6; Final Cost Memo at 2. Marmen used steel

 plate of this thickness for only one CONNUM, which Commerce duly excluded from its smoothing

 calculations. Final IDM at 5-6; see also Final Cost Memo at 2. With respect to the steel plate used

 to produce other CONNUMs, the record indicated that Marmen's reported per-unit cost differences

 were related to the timing of tower production. Final IDM at 6; see also Final Cost Memo at 2.

 Commerce also noted that, contrary to one of Marmen's claims, differences in plate costs across

 CONNUMs did not appear to be attributable to the weight of the internal components included in

 certain CONNUMs, given the extremely small weight of such internal components. Final IDM at

 6; see also Final Cost Memo at 2.

        B.       New Factual Information

        As part of its antidumping duty investigations, Commerce collects data from respondent

 companies regarding their sales to the home and U.S. markets, as well as the costs to produce the

 merchandise under consideration. See, e.g., BDQR at B-1, C-1, and D-1. Commerce requires

 respondent companies to reconcile their reported sales and cost data to their financial statements

 and other standard accounting records, such as cost accounting systems. Id. at B-8 —B-9, C-6 —C-

 7, D-14 —D-16, D-24 —D-25, and D-34 —D-37. This enables Commerce to analyze the accuracy

 of the reported figures, and to determine the degree to which the reported figures depart from a

 respondent company's books and records, which are the normal basis from which the agency

 calculates   costs   for use   in the   dumping   calculations.   See   19 U.S.C.   §§   1677b(a)(4),

 1677b(a)(6)(C)(ii), 1677b(e); 1677b(f)(1); 19 C.F.R. §351.411.

        In accordance with Commerce's instructions, Marmen submitted cost reconciliation data

 as part of its response to Section D of the agency's initial questionnaire. BDQR at D-34 — D-37

 and Exhibit D-14. After learning of recent revisions to Marmen's financial statements, Commerce




                                                   5
        Case 1:20-cv-00169-JCG Document 31                Filed 04/30/21     Page 10 of 37

Consol. Ct. No. 20-00169    BUSINESS PROPRIETARY INFORMATION          NON-CONFIDENTIAL VERSION
                                     HAS BEEN DELETED


 requested that Marmen reconcile its reporting to the revised statements. See Letter from White &

 Case LLP to Sec'y Commerce, re: Utility Scale Wind Towers from Canada: Second Supplemental

 Section D Response (Feb. 7, 2020), C.R. 184-195, P.R. 151-154 at 14-15 and Exhibits r d Supp.

 D-9 and D-10 ("Original 2D Supp. QR"). However, rather than simply reconciling its previously

 reported data to its amended financial statements, as requested, Marmen submitted an entirely new

 reconciling line and other data that, as Marmen put it, reflected "changes unrelated to the financial

 statement amendments." Id. Specifically, this new data related to currency conversions for certain

 purchases ostensibly made in U.S. dollars. See id. at Exhibit r d Supp. D-9; see also Letter from

 Erin Kearney, Program Manager, AD/CVD Operations, Off. VI to White & Case LLP, re:

 Investigation cf Utility Scale Wind Towers from Canada       1Nection cf New Factual Irformation

 (Feb. 25, 2020), C.R. 203, P.R. 160 ("Rejection Letter"). Commerce subsequently rejected this

 submission of new factual information as untimely, and required Marmen to resubmit its second

 supplemental questionnaire response with this new information removed. See Rejection Letter; see

 also Letter from White & Case LLP to Sec'y Commerce, re: Utility Scale Wind Towers from

 Canada: Resubmission cf Second Supplemental Section D Response (Feb. 28, 2020), CR. 206-

 217, P.R. 162-165 at 14-15 and Exhibit D-9 ("Refiled 2D Supp. QR").

        In its case brief, Marmen argued that Commerce should have accepted the new information.

 Marmen's Case Brief at 21-28. Marmen stated that in the course of preparing its second

 supplemental Section D response, it realized that it had not previously converted certain U.S. dollar

 values recorded in its general ledger at a[ ]exchange rate with Canadian dollars pursuant to the

 separate exchange rate that it had used to covert U.S. dollar purchases to Canadian dollars in its

 cost database. Id. at 22-23, 26-27. Marmen argued that the currency conversions and underlying

 data presented in its supplemental questionnaire response should not be considered new factual




                                                  6
         Case 1:20-cv-00169-JCG Document 31                Filed 04/30/21      Page 11 of 37

Consol. Ct. No. 20-00169    BUSINESS PROPRIETARY INFORMATION            NON-CONFIDENTIAL VERSION
                                     HAS BEEN DELETED


 information, but rather acorrection to prior-submitted data. Id. at 24-25. Marmen further argued

 that accepting the information would not have negatively affected the investigation, would not

 have placed any additional burden on Commerce, and would have advanced the goal of an accurate

 margin calculation. Id. at 25. In this regard, Marmen argued that because Commerce required

 Marmen to update its reconciliations based on its amended financial statements, but without

 allowing restatement of values based on its new conversions, the reconciliation inappropriately

 indicated that Marmen's costs were under-reported by [           ]. Id. at 24-28.

        Commerce continued to reject the new information in its final determination. Final IDM at

 8-9. Commerce noted that Marmen originally reported its manufacturing costs based on its audited

 financial statements. Id. at 8. However, Marmen's auditors subsequently amended those

 statements, including with respect to conversions and foreign exchange gains and losses. Id. In

 asking Marmen to submit a revised cost reconciliation, Commerce specified that the revision

 should show only changes relating to the auditor's restatements. Id.; see also Refiled 2D Supp. QR

 at 14-15. Marmen, however, submitted additional conversion data that would have offset the

 auditor's changes. Final IDM at 8.

        Commerce explained that Marmen did not establish that its revised, audited financial

 statements did not already take into account the conversion data by which it sought to offset the

 financial statement revisions. Id. at 8-9. Indeed, Marmen's new information appeared to call into

 question the accuracy of even its revised, audited financial statements, and to suggest that they

 required further restating. Id. Given that Marmen did not seek to place the new information on the

 record until after the preliminary results, and provided only the barest explanation of the new

 information even then, Commerce did not have adequate time to probe the reliability of the new

 information, and thus declined to rely on it in the final determination. Id. at 9.




                                                    7
         Case 1:20-cv-00169-JCG Document 31                Filed 04/30/21     Page 12 of 37

Consol. Ct. No. 20-00169                                               NON-CONFIDENTIAL VERSION



         C.      Differential Pricing

         In calculating antidumping duty margins, Commerce typically compares weight-averaged

 normal values (home market prices that are above cost) with weight-averaged export prices (U.S.

 prices for the same or similar goods). See, e.g., Preliminary IDM at 10. However, Commerce will

 compare weight-averaged normal values with the prices of individual U.S. sales where it finds that

 there is apattern of U.S. prices that differ significantly among purchasers, regions, or time periods.

 Id. To determine whether such apattern exists, Commerce utilizes atwo-part methodology rooted

 in statistical analysis. Id. at 10-11.

         In this case, Commerce preliminarily found that its statistical analysis confirmed the

 existence of apattern of prices in the U.S. market that differed significantly among time periods.

 Id. at 12. Specifically, Commerce found that more than two-thirds of Marmen's U.S. sales, by

 value, passed the Cohen's dtest, astatistical tool for measuring the significance of the difference

 between the mean prices of a test group of transactions and a comparison group. Id. at 11.

 Commerce also found that there was at least a25% relative change between the weighted-average

 dumping margins calculated using its standard methodology and its alternative, average-to-

 transaction methodology. Id. It thus concluded that its standard methodology was insufficient to

 address the pattern of differential pricing, and calculated Marmen's preliminary margin using the

 average-to-transaction approach. Id. 3




 3       Under the agency's practice, where more than two-third of transaction pass the Cohen's d
 test (and assuming the existence of the 25% relative change in margins), the average-to-transaction
 methodology is used to calculate the margin for all sales. Where between one-third and two-thirds
 of sales pass the Cohen's dtest, the average-to-transaction methodology is applied to determine
 dumping margins for those sales, while the remaining sales are subject to the average-to-average
 methodology, (again, assuming the existence of the 25% relative change in margins). Preliminary
 IDM at 11.



                                                   8
        Case 1:20-cv-00169-JCG Document 31                Filed 04/30/21     Page 13 of 37

Consol. Ct. No. 20-00169                                              NON-CONFIDENTIAL VERSION



        In its case brief, Marmen argued against use of the average-to-transaction methodology.

 Marmen's Case Brief at 29-32. Marmen argued that the methodology is inconsistent with the

 United States' obligations under the World Trade Organization's Anti-Dumping Agreement. Id.

 at 29. Marmen also argued that, for five of the seven CONNUMs for which Commerce found a

 pattern of timing-based price differences, the differences between the highest and lowest quarterly

 prices were less than one percent. Id. at 30-31. Marmen also argued that for four of these

 CONNUMs, quarterly pricing differences were attributable entirely to duty drawback adjustments

 and imputed credit costs. /d. at 31-32. Marmen argued that it would be unreasonable for the agency

 to rely on its average-to-transaction methodology given these facts. Id. at 32.

        In the Final IDM, Commerce explained that it would continue to use the average-to-

 transaction methodology in the final determination. Final IDM at 10-11. Commerce explained that

 more than two-thirds of Marmen's U.S. transactions passed the Cohen's dtest for determining

 whether asignificant pattern of differential pricing exists. Id. at 11. Further, the antidumping duty

 margins calculated using both methodologies varied by more than 25%. Id. Finally, Commerce

 explained that Marmen's WTO-based arguments were misplaced, because WTO dispute

 settlement reports do not trump agency discretion under the Tariff Act of 1930, unless the reports

 are adopted by the United States pursuant to aspecific statutory scheme. Id. No such adoption had

 taken place here; as such, the agency was not obliged to follow the WTO report cited by Marmen.

 Id.

 III.   SUMMARY OF ARGUMENT

        The Court should affirm Commerce's determinations regarding the issues subject to

 Marmen's appeal.




                                                  9
        Case 1:20-cv-00169-JCG Document 31                 Filed 04/30/21     Page 14 of 37

Consol. Ct. No. 20-00169                                               NON-CONFIDENTIAL VERSION



        First, the Court should affirm Commerce's smoothing of Marmen's reported costs for the

 steel plate used in its wind tower production. Substantial record evidence supported Commerce's

 determination that the cost differences reported for such plate were not fully attributable to the

 plate's physical characteristics, or the physical characteristics of the output wind towers.

 Accordingly, Marmen cannot establish that Commerce's decision is inconsistent with the standard

 of review. Rather, Marmen invites this Court to reweigh the evidence and to supplant Commerce's

 reasonable exercise of its authority as the fact-finder. The Court should decline this invitation.

        Second, the Court should affirm Commerce's rejection of the new factual information

 included in Marmen's second supplemental Section D questionnaire. Rather than hew to

 Commerce's instructions that it provide an updated cost reconciliation reflecting only changes

 relating to its auditor's amendment of Marmen's financial statements, Marmen included anew

 cost reconciling line item and new data that it described as "unrelated to the financial statement

 amendments." Notably, this new line item and data would have had the effect of offsetting the

 auditor's changes to Marmen's financial statements. Given this fact, as well as Marmen's failure

 to properly explain the new line item and data at the time of submission, Commerce acted

 reasonably and appropriately in rejecting the line item and data as untimely filed new factual

 information.

        Finally, the Court should affirm Commerce's application of the average-to-transaction

 methodology to determine Marmen's dumping margin. Marmen's sales to the United States

 exhibited meaningful price differences by time period, as established by the agency's differential

 pricing analysis. More than two-thirds of the U.S. sales, by value, passed the Cohen's dtest, which

 measures differences between the mean value of acomparison group and atest group. Further,




                                                  10
        Case 1:20-cv-00169-JCG Document 31                Filed 04/30/21     Page 15 of 37

Consol. Ct. No. 20-00169                                               NON-CONFIDENTIAL VERSION



 there was agreater than 25% difference between the margins calculated using the average-to-

 average and average-to-transaction methodologies.

 IV.    ARGUMENT

        For the reasons discussed below, this Court should affirm the final results of Commerce's

 antidumping duty investigation into Canadian wind towers as to (1) smoothing of Marmen's costs,

 (2) rejection of Marmen's new factual information, and (3) use of the agency's average-to-transaction

 methodology.

        A.      Commerce's Decision to Average Marmen's Input Costs for Steel Plate Should
                be Affirmed

        As discussed above, Commerce normally relies on the costs recorded in a respondent

 company's normal books and records to determine whether the respondent has sold goods in its

 home market at less than the cost of production, to make DIFMER adjustments and, if necessary,

 to determine constructed value.      19 U.S.C.    §§   1677b(a)(4),   1677b(a)(6)(C)(ii),   1677b(e),

 1677b(f)(1); see also discussion stipra at 1-2. However, Commerce will deviate from the

 respondent's normal books and records where the costs recorded therein do not reasonably reflect

 the cost to produce the merchandise at issue. See, e.g., 19 U.S.C. § 1677b(f)(1). For example,

 Commerce will deviate from the respondent's financial records where the recorded costs to

 produce similar product models vary significantly due to factors unrelated to the physical nature

 of the goods. See, e.g., UK Bar IDM at 3-7.

        Here, Commerce found that Marmen's reported, per-unit input costs for the steel plate used

 to produce its wind towers varied significantly, in ways not explained by the physical

 characteristics of the plate or wind towers. Final IDM at 5-6. Rather, the reported cost differences

 appeared to be related to the timing of wind tower production. Id. As such, Commerce averaged




                                                  11
         Case 1:20-cv-00169-JCG Document 31                Filed 04/30/21      Page 16 of 37

Consol. Ct. No. 20-00169                                                NON-CONFIDENTIAL VERSION



 the company's per-unit plate costs across all of its wind tower product models —with the exception

 of one model that used especially thick plate for which suppliers levied an upcharge. Id.

         Marmen challenges Commerce's determination to smooth the company's per-unit plate costs

 on two main grounds. Marmen's Brief at 15-26. First, Marmen argues that, in deciding to average the

 per-ton plate costs, Commerce "arbitrarily disregarded" its past practice. Id. at 18-22. Second,

 Marmen argues that substantial record evidence does not support Commerce's determination to

 smooth the per-ton plate costs. Id. at 22-26. As discussed below, however, Marmen's arguments are

 without merit.

                  1.      Commerce Did Not "Arbitrarily Disregard" Past Practice

         Marmen concedes that Commerce has a past practice of averaging input costs across

 CONNUMs where the respondent reports CONNUM-specific costs that significantly differ for

 reasons other than physical product characteristics. Id. at 18-19. However, Marmen argues that

 Commerce's practice requires it to examine only whether costs differ among "nearly identical or very

 similar CONNUMs." id. at 19. Marmen argues that Commerce did not limit its analysis of cost

 differences here to only "nearly identical" and "very similar" product models, but broadly considered

 the degree to which the company's per-unit plate costs varied for reasons unrelated to the physical

 characteristics of the plate or output wind towers. Marmen thus argues that Commerce has "arbitrarily

 disregarded" its past practice. id. at 18.

         Marmen's claim is unpersuasive, for three reasons. First, Marmen failed to exhaust any

 argument that Commerce deviated improperly from past practice by analyzing cost differences across

 Marmen's CONNUMs as awhole. Second, Marmen's arguments elide the reasons why (1) cost

 differences that are unrelated to physical characteristics are relevant to the antidumping calculations

 and (2) courts are concerned with agency deviations from past practice. Third, and crucially, the




                                                   12
        Case 1:20-cv-00169-JCG Document 31                Filed 04/30/21     Page 17 of 37

Consol. Ct. No. 20-00169                                              NON-CONFIDENTIAL VERSION



 record showed widely differing costs, unrelated to physical differences, for CONNUMs that even

 Marmen would appear to concede are "very similar."

        First, Marmen failed to exhaust any argument that Commerce deviated improperly from past

 practice by analyzing cost differences unrelated to physical characteristics across Marmen's

 CONNUMs as awhole. Commerce analyzed per-ton plate costs for all CONNUMs in reaching not

 only its final determination, but its preliminary determination. COffipare Preliminary Cost Memo at 1

 and Attachment 1, with Final Cost Memo at 1-2 and Attachment 1. Thus, Marmen had ample

 opportunity to argue in its case brief that it was inconsistent with past practice for the agency to

 analyze, for cost differences unrelated to physical characteristics, CONNUMs other than those which

 were "nearly identical" or "very similar" (however that might be defined). But Marmen did not make

 such an argument in its case brief. Marmen's Case Brief at 4-12. Instead, it conceded that all

 CONNUMs were potentially relevant to the agency's cost analysis, by arguing both that (1) plate

 costs were similar for similar CONNUMs and that (2) that plate costs differed as to dissimilar

 CONNUMs due to differences in the physical characteristics of those CONNUMs. /d. Having failed

 to exhaust its opportunities for administrative remedy, and having taken a position below that

 implicitly conceded the appropriateness of areview of all CONNUMs' plate costs, Marmen cannot

 now raise aclaim that analysis of all CONNUMs was improper. Boomerang Tube LLC v. United

 States, 856 F.3d 908, 912-13 (Fed. Cir. 2017).

        Second, Marmen's assumption that Commerce should have assessed only a subset of

 CONNUMs for cost differences unrelated to physical characteristics is agross simplification of the

 agency's practice and methodology — one that elides the reason why the agency is concerned with




                                                  13
         Case 1:20-cv-00169-JCG Document 31                   Filed 04/30/21       Page 18 of 37

Consol. Ct. No. 20-00169                                                   NON-CONFIDENTIAL VERSION



 such cost differences in the first place. 4 As Commerce has explained, it seeks not only to make price-

 to-price comparisons between the "most similar" products in the home and U.S. markets, but to make

 sure that the product-specific costs used in the agency's sales-below-cost tests, DIFMER adjustments,

 and constructed value calculations "accurately reflect the precise physical characteristics of the

 products whose sales prices are used in the 0 dumping calculations." Korean Pipe IDM at 39. To

 ensure that the reported CONNUM-specific costs reflect the physical nature of the products at issue,

 Commerce assesses the degree to which costs vary with physical product characteristics, and are thus

 "attributable to {} different physical characteristics." id. If it finds cost differences that do not appear

 traceable to physical product characteristics, Commerce then assesses the "magnitude of {any} cost

 differences and the number of CONNUMs affected." See Issues and Decision Memorandum

 accompanying Certain Carbon and Alloy Steel Cut-to-Length Plate from Italy, 85 Fed. Reg. 3,026

 (Dep't Commerce Jan. 17, 2020) (final results of antidumping duty admin. review; 2016-2018) at 25

 (quoting Korean Pipe IDM at 40). Nothing about the concerns animating the agency's consideration

 of the degree to which costs may not reflect physical characteristics requires Commerce to analyze

 only "nearly identical" or "very similar" CONNUMs (however defined).

         Importantly, with respect to deviations from past practice, the courts' concern is to prevent an

 agency from ignoring, willy-nilly, facts or circumstances that it found crucial to its decision-making

 in the past. Aristocrcft cf Am., LLC v. United States, 269 F. Supp. 3d 1316, 1334 (Ct. Int'l Trade

 2017), discussing FCC v. Fox TV Stations, Inc., 556 U.S. 502, 515-516 (2009). Widely varying

 costs for what Marmen terms "nearly identical" or "very similar" products certainly indicate that




 4       Notably, Marmen does not identify the specific CONNUMs to which it believes Commerce's
 analysis should have been limited, or identify the factors that, in Marmen's view, rendered certain
 CONNUMs included in Commerce's analysis unsuitable for such inclusion. Marmen's Brief at 16-
 26.



                                                     14
        Case 1:20-cv-00169-JCG Document 31                 Filed 04/30/21      Page 19 of 37

Consol. Ct. No. 20-00169                                               NON-CONFIDENTIAL VERSION



 factors beyond physical characteristics may be influencing production costs. But Marmen points to

 no cases —and WTTC has found none —that indicate that Commerce has previously found it crucial

 to only assess address cost differences that affect putatively identical/similar CONNUMs, or,

 alternatively, that it has found it important to willfully ignore potential cost differences affecting

 putatively dissimilar CONNUMs. Indeed, such arequirement or practice would be inconsistent with

 the reasons Commerce itself has articulated for being concerned to ensure atight correlation between

 physical characteristics and product costs — i.e., to broadly ensure conformity with the statutory

 requirement that the costs used in the antidumping duty calculations "reflect meaningful cost

 differences attributable to 0 different physical characteristics." See, e.g., Korean Pipe IDM at 39.

        Notably, if cost differences attributable to non-physical characteristics were of concern

 only and uniquely as to "nearly identical" or "very similar" CONNUMs, Commerce would

 presumably never apply cost-smoothing to CONNUMs other than those it found physically

 similar. But Commerce has applied cost-smoothing more widely than that in past cases. See Thai

 Plastic Bags Indus. Co. v. United States, 746 F.3d 1358, 1366-69 (Fed. Cir. 2014) (noting that

 Commerce had averaged costs across all CONNUMs, although it had analyzed cost differences across

 pairs of "similar" CONNUMs); Nexteel Co. v. United States, 355 F. Supp. 3d 1336, 1361-62 (Ct. Int'l

 Trade 2019) (affirming Commerce's adjustment of input costs for all CONNUMs in aproceeding

 where reported costs varied due to raw material price declines). And even if Commerce could be

 said to have apast practice of the type alleged by Marmen, agencies are broadly permitted to deviate

 from past practice if they have areasonable basis for doing so. Aristocrcft, 269 F. Supp. 3d at 1334.

 Here, such areasonable basis existed, given that Marmen's reported costs exhibited significant price

 differences unrelated to physical product characteristics for nearly all CONNUMs. Final IDM at 5-6;

 Final Cost Memo at 2and Attachments 1-2.




                                                   15
         Case 1:20-cv-00169-JCG Document 31                   Filed 04/30/21      Page 20 of 37

Consol. Ct. No. 20-00169     BUSINESS PROPRIETARY INFORMATION             NON-CONFIDENTIAL VERSION
                                      HAS BEEN DELETED


         Third, and crucially, while Commerce included all CONNUMs in its analysis, it remains that

 there were significant differences between CONNUMs that are "very similar," where similarity is

 assessed using the type/weight/height rubric that Marmen relied on its case brief. Marmen's Case

 Brief at 6-7. For example, the per-ton plate costs for CONNUMs [                                     ]and

 [                           ]differed by [      ]%, although the CONNUMs are of the [

                                      ]heights. See Final Cost Memo at Attachment 1; see also BDQR

 at B-12 — B-20 (describing CONNUM characteristics). CONNUMs [

                                   ]also exhibited a[      ]% difference in the per-ton cost of input plate,

 although the CONNUMs were [                                                       ]. See Final Cost Memo

 at Attachment 1. The plate costs for CONNUM [                                      ]were [        ]below

 those of CONNUM [                                  ], and [       ]below those of CONNUM [

                    ], although all three CONNUMs are of the [

                             ]. Id. CONNUMs [

      ]also displayed a[ ]difference in the per-ton cost of input plate, although the products were

 of the [                                                   ]. Id. These [     ]product models represent

 [           ]of all CONNUMs. Id.

         As Commerce explained, the differences in per-unit plate costs for these and other

 CONNUMs were not fully attributable to the physical characteristics of the plate or finished product.

 Final IDM at 5-6. With the exception of the plate used in the CONNUM excluded from the smoothing

 calculations, Marmen's suppliers did not charge different per-ton prices for steel plate of different

 grades, thicknesses, lengths, etc. /d. Instead, the per-unit costs that Marmen reported for its steel plate

 were correlated with the timing of production. /d.; see also Final Cost Memo at 2and Attachment 2.




                                                     16
        Case 1:20-cv-00169-JCG Document 31                Filed 04/30/21      Page 21 of 37

Consol. Ct. No. 20-00169                                              NON-CONFIDENTIAL VERSION



        Because Commerce's dumping calculations would be distorted by costs that reflect non-

 physical characteristics of this type, Commerce's averaging of the reported plate costs did not

 constitute a deviation from its past practice. Rather, they represented a logical and reasonable

 application of that practice given the facts of record. In sum, Commerce did not inappropriately

 deviate from past practice in determining to smooth Marmen's per-ton plate costs.

                2.      Substantial Record Evidence Supported Commerce's Cost-Smoothing

        Marmen next argues that substantial record evidence does not support Commerce's

 determination to smooth the company's per-ton plate costs. Marmen's Brief at 22-26. Marmen

 claims that Commerce lacked substantial record evidence to show that, with the exception of an

 upcharge levied on particularly thick steel plate, Marmen's suppliers did not charge different prices

 for plate of different grades, widths, lengths, or thicknesses. Id. at 22-23. Marmen likewise argues

 that the record does not support Commerce's conclusion that differences in Marmen's reported

 plate costs reflected the timing of Marmen's production and sales, rather than the physical

 characteristics of the underlying plate or resulting wind towers. Id. at 23-25. Marmen's arguments,

 however, are unpersuasive.

        To comply with the substantial evidence standard, Commerce's decisions must rest on

 "such relevant evidence as areasonable mind might accept as adequate to support aconclusion."

 Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). To show inconsistency with this standard,

 it is not enough for Marmen to present an alternative reading of the record, even one that a

 reasonable mind would accept. "Reasonable minds may differ, but adetermination does not fail

 for lack of substantial evidence on that account." See, e.g., Pastlicio Lucio Garcfalo, S.p.A. v.

 United States, 35 CIT 630, 632, 783 F. Supp. 2d 1230, 1233 (2011) (quoting Siderca S.A.I.C. v.

 United States, 29 CIT 1030, 1048, 391 F. Supp. 2d 1353, 1369 (2005)). Rather, Marmen must




                                                  17
        Case 1:20-cv-00169-JCG Document 31                Filed 04/30/21     Page 22 of 37

Consol. Ct. No. 20-00169 BUSINESS PROPRIETARY INFORMATION            NON-CONFIDENTIAL VERSION
                                     HAS BEEN DELETED


 show that the record could only support aconclusion other than that reached by the agency. See


 Mid Continent Steel & Wire, Inc. v. United States, 940 F.3d 662, 669 (Fed. Cir. 2019); see also


 Nippon Steel Coip. v. United States, 458 F.3d 1345, 1351-52 (Fed. Cir. 2006) (discussing

 substantial evidence standard). This it cannot do.


        Here, Commerce was called upon to examine whether Marmen's steel plate costs reflected


 only the physical characteristics of the plate (and the resulting wind towers) or were influenced by


 other factors in ameaningful degree. The record evidence included:


     • Marmen's reported per-CONNUM costs for steel plate, as well as the dates of sale for these


        CONNUMs; 5


     • A chart provided by Marmen purporting to show weights and dimensions of plates

        purchased for producing wind towers for the U.S. market (Refiled 2D Supp. QR at Exhibit


        2n d Supp. D-1);


     • A chart provided by Marmen purporting to show dimensions, weights, and prices of plates


        purchased for producing wind towers for the Canadian market (Id.);


     • An [




 5      The CONNUM-specific plate costs were included in the revised cost database that Marmen
 submitted with its first supplemental Section D questionnaire response. Letter from White & Case
 LLP to Sec'y Commerce, re: Utility Scale Wind Towers from Canada: Stipplemental Section D
 Response (Dec. 6, 2019), C.R. 99-141, P.R. 114-119 at Exhibit Supp. D-3 ("P tSupp. DQR"). The
 dates of sale were included in the revised sales databases submitted with Letter from White & Case
 LLP to Sec'y Commerce, re: Utility Scale Wind Towers from Canada: Stipplemental Sections A,
 B, and C Response (Dec. 11, 2019), C.R. 142-157, P.R. 120-121 at Exhibits FSQ-15 and FSQ-23
 ("P tSupp. ABCQR").



                                                  18
        Case 1:20-cv-00169-JCG Document 31                Filed 04/30/21       Page 23 of 37

Consol. Ct. No. 20-00169   BUSINESS PROPRIETARY INFORMATION             NON-CONFIDENTIAL VERSION
                                    HAS BEEN DELETED


                                                                        ]and that an upcharge [

                                                ](Id. at Exhibit 2n d Supp. D-2);

     • Communications from [

                                                             ](Id.);


     • Agreements between Marmen and its steel supplier [              ], indicating that [    ]would

        supply [

                           ], but that the [             ]plate price [

                                     ](1 s
                                         tSupp. ABCQR at FSQ-15 and Exhibit FSQ-8).



     • [                                                                            ] indicating   that


        [

                                                                                                ]for a


        E                                  ](Refiled 2D Supp. QR at Exhibit 2nd Supp. D-2); 6


     • Communications between Marmen personnel, Vestas, and/or [                         ], asteel plate

        provider, in which [                   ]price quotes for steel plate for the [                 ]

        project are referred to in terms [              ]price per-ton (or per hundredweight). ist

        Supp. ABCQR at Exhibit FSQ-12 ([




                                                   1[

                                         1[

                                                   1[



 6       Although the [                 ]documentation is somewhat unclear on the point, Marmen
 represented to Commerce in its case brief that [                ], like [            ], levied an
 upcharge for plates over aspecific thickness. Marmen's Case Brief at 9n.17. Commerce adopted
 this representation in its final determination. See Final Cost Memo at 2.



                                                  19
        Case 1:20-cv-00169-JCG Document 31               Filed 04/30/21        Page 24 of 37

Consol. Ct. No. 20-00169      BUSINESS PROPRIETARY INFORMATION       NON-CONFIDENTIAL VERSION
                                       HAS BEEN DELETED


                                          ]); see also Letter from White & Case LLP to Sec'y

        Commerce, re: Utility Scale Wind Towers from Canada: Second Stipplemental Sections A,

        B, and C Response (Feb. 6, 2020), C.R. 181-183, P.R. 150 at Exhibit SSQ-14 ([




            ]).

     • An invoice from Marmen's plate supplier [                                     ]indicating that

        the supplier provided plates of varying dimensions for [

           ]. Refiled 2D Supp. QR at Exhibit 2n d Supp. D-7 ([                                 ]);

     • Data confirming that Marmen used what it conceded were "roughly equivalent" grades of

        steel plate to produce for both the home and U.S. market (Id. at 2);

     • Data confirming that the weight of internal components, including steel plate, provided

        free of charge by Marmen's customers was [                             ], whereas the overall

        weight of the CONNUMs for which Commerce smoothed costs was approximately [

             ]this amount (1 s
                             tSupp. DQR at 8-9 and Exhibit Supp. D-4; see also Final Cost Memo



        at Attachment 1). 7

        As indicated in Commerce's Final IDM and Final Cost Memo, Marmen's reported

 CONNUM-specific, per-ton plate costs [                          ], from [          ]per net ton to

 [         ]per net ton (not including [                               ], the CONNUM excluded

 from the smoothing calculations). Final Cost Memo at Attachments 1-2; see also id. at 2and Final




 7       Marmen reported receiving [                    ]of steel plate free of charge for use in
 producing [                                         ]and atotal of [                  ]of other
 internal components for use in providing [                         ]. 1st Supp. DQR at 8-9 and

 Exhibit Supp. D-4.



                                                20
        Case 1:20-cv-00169-JCG Document 31                Filed 04/30/21      Page 25 of 37

Consol. Ct. No. 20-00169    BUSINESS PROPRIETARY INFORMATION          NON-CONFIDENTIAL VERSION
                                     HAS BEEN DELETED


 IDM at 5-6. 8 However, Marmen's communications with its suppliers indicated that, with the

 exception of plates more than 2inches thick, the suppliers "do not charge different prices for plates

 of different grade, thickness, width, or length." Final IDM at 5; Final Cost Memo at 2. Commerce

 also found that the weight of the internal components that Marmen received from customers free-

 of-charge for use in producing wind towers was "extremely small," such that they could not explain

 the CONNUM-specific plate cost differences at issue. Final IDM at 6; Final Cost Memo at 2.

        Given the record data described above,           Commerce's     conclusion that Marmen's

 CONNUM-specific plate cost data reflected factors other than physical characteristics is grounded

 in evidence that "a reasonable mind might accept as adequate to support aconclusion." Consol.

 Edison, 305 U.S. at 229. In arguing otherwise, Marmen points to a"plate list for the wind tower {s}

 sold in the home market," which Marmen claims shows that the per-ton prices it paid for plate

 varied by as much as Canadian [        ]based on dimension. Marmen's Brief at 22-23. But while

 the plate list shows different prices for certain plates that happen to have different dimensions, it

 does not establish that the prices differed because of the different dimensions. As Commerce

 pointed out, Marmen's communications with its steel suppliers indicate that suppliers' per-ton

 steel plate prices were not, as general matter, changeable with plate dimension. Final IDM at 5-6;

 Final Cost Memo at 2. And to the extent that the "plate list" and the supplier communications

 might potentially be considered inconsistent with one another, Commerce reasonably weighed

 more heavily the supplier communications that directly state the basis on which the suppliers'

 prices were set. In any event, the Court may not "reweigh the evidence or ...reconsider questions

 of fact anew." Downhole Pipe & Equip., L.P. v. United States, 776 F.3d 1369, 1377 (Fed. Cir.




 8      Throughout the agency's record, there are values given variably in short tons and net tons.
 These units of measure are equivalent, i.e., one short ton is the same as one net ton.



                                                  21
        Case 1:20-cv-00169-JCG Document 31               Filed 04/30/21     Page 26 of 37

Consol. Ct. No. 20-00169    BUSINESS PROPRIETARY INFORMATION         NON-CONFIDENTIAL VERSION
                                     HAS BEEN DELETED


 2015) (quoting Trent Tube Div., Crucible Materials Coip. v. Avesta Sandvik Tube AB, 975 F.2d

 807, 815 (Fed. Cir. 1992)).

        Marmen goes on to argue that substantial record evidence does not support Commerce's

 conclusion that the differences in CONNUM-specific plate costs were correlated with the timing

 of tower production. Marmen's Brief at 24-26. Marmen argues that Commerce's conclusion is a

 mere assumption. Id. at 24-25. Marmen also states that the assumption is inconsistent with

 Commerce's identification of the specific physical product characteristics that it found "are the

 most significant in differentiating the costs between products." id. at 25-26. Again, Marmen's

 claims are unconvincing.

        As an initial matter, having reasonably concluded, with the support of substantial record

 evidence, that factors beyond physical characteristics were influencing Marmen's reported plate

 costs, it was not incumbent upon Commerce to determine with exactitude what those factors were.

 Thus, even if Marmen were correct in its assertion that no reasonable mind could accept that the

 cost differences here were related to "timing of production," Final IDM at 6, this would have no

 practical bearing on its appeal, given the agency's reasonable, well-supported conclusion that non-

 physical factors were at work.

        Moreover, areasonable mind could easily accept Commerce's conclusion that the cost

 differences here were related to "timing of production." Commerce reviewed Marmen's reported

 sales dates for individual wind towers/sections corresponding to each CONNUM. Final Cost

 Memo at 2. The agency found that the majority of individual towers/sections corresponding to the

 CONNUMs with the highest per-unit plate costs were produced mainly during [                       ]

 of the investigation period, while the majority of individual towers/sections corresponding to

 CONNUMs with the lowest prices were produced mainly during [                                     ].




                                                 22
          Case 1:20-cv-00169-JCG Document 31               Filed 04/30/21       Page 27 of 37

Consol. Ct. No. 20-00169   BUSINESS PROPRIETARY INFORMATION               NON-CONFIDENTIAL VERSION
                                    HAS BEEN DELETED


 Id. at 2and Attachment 2. 9 As such, there is aclear correlation between the time of production and

 the per-unit plate cost differences. Moreover, Marmen purchased plate from [             ]suppliers

 that [                                                                                    ]. Refiled

 2D Supp. QR at Exhibit r d Supp. D-2. Marmen also had an agreement with its U.S. customer,

 [

                                               ]. See, e.g.,   ist   Supp. ABCQR at FSQ-15 —FSQ-16.

 This further supports Commerce's conclusion that the cost differences seen in Marmen's data

 relate to timing of tower production.

          Accordingly, while Marmen faults Commerce for not concluding that the wide variations

 in Marmen's reported CONNUM-specific per-ton plate costs were attributable to the physical

 characteristics of the plate/output wind towers, substantial record evidence supports Commerce's

 determination. Specifically, areasonable mind could accept Commerce's conclusion that the cost

 differences were attributable, in ameaningful degree, to factors beyond the dimensions of the plate,

 given that Marmen's plate suppliers did not vary their prices based on plate dimensions, except as

 to the thickest plate, which was used in only one CONNUM that was excluded from the smoothing

 calculations. Final IDM at 5-6; Final Cost Memo at 2. And while Commerce's conclusion that the

 cost differences were attributable to timing is secondary, areasonable mind could likewise accept

 this conclusion, given the record evidence regarding how costs changed over time.




 9        The PDF version of Attachment 2 that was included at the end of the Final Cost Memo
 differs slightly from the Excel version of the Attachment (which is also on the record, as C.R. 224,
 ACCESS Document No. 3994095-02). The principal difference is that certain columns included
 in the Excel attachment are cut off in the PDF attachment. We will ensure that acopy of the full
 Excel attachment is included in the joint appendix.



                                                 23
         Case 1:20-cv-00169-JCG Document 31                 Filed 04/30/21      Page 28 of 37

Consol. Ct. No. 20-00169                                                 NON-CONFIDENTIAL VERSION



                 3.      Conclusion

         The Court should affirm Commerce's determination to smooth Marmen's reported costs of

 input plate. Commerce did not impermissibly depart from past practice in analyzing the degree to

 which Marmen's reported plate costs were attributable to factors beyond the physical characteristics

 of the plate or output wind towers. Rather, it appropriately applied its practice in light of its concern

 to ensure that the costs used in the dumping margin calculations reflect the physical nature of the

 goods under consideration. Further, Commerce's cost-smoothing determination was supported by

 substantial record evidence. Accordingly, Commerce's treatment of Marmen's input plate costs

 should be affirmed.

         B.      Commerce Did Not Err In Rejecting Marmen's Untimely-Filed New
                 Information

        As discussed above, as part of its antidumping duty investigations, Commerce requires

 respondent companies to reconcile their reported sales and cost data to their financial statements

 and other standard accounting records. See discussion stipra at 5. In this case, after Marmen

 submitted its initial cost reconciliation data, Commerce learned that the company's financial

 statements had been amended to reflect certain currency conversions, as well as certain foreign

 exchange gains and losses. Letter from White & Case LLP to Sec'y Commerce, re: Utility Scale

 Wind Towers from Canada: Response to Questions 24 and 29 cf the Stipplemental Sections A, B,

 and C Questionnaire (Dec. 13, 2019), C.R. 161-162, P.R. 126-129 at 2-3 ("24 & 29 QR"); Letter

 from White & Case LLP to Sec'y Commerce, re: Utility Scale Wind Towers from Canada:

 Response to Question 14.g cf the Stipplemental Section Questionnaire (Dec. 13, 2019), C.R. 158-

 160, P.R. 123-125 at 2-3. The auditors' amendments included the conversion of certain U.S. dollar

 values that had been recorded in the company's books and records as if they were Canadian dollar

 values, without any exchange rate applied. 24 & 29 QR at 5-6. While the original audited financial



                                                    24
             Case 1:20-cv-00169-JCG Document 31            Filed 04/30/21     Page 29 of 37

Consol. Ct. No. 20-00169                                               NON-CONFIDENTIAL VERSION



 statements had reflected such conversions in part, they failed to fully convert all affected accounts.

 See   ist   Supp. DQR at 17-18 and Refiled 2D Supp. QR at 11. Applying conversions to all relevant

 accounts was one of the principal factors driving the auditors' decision to amend the financial

 statements. Refiled 2D Supp. QR at 11.

             Commerce requested that Marmen update its prior cost reconciliation to reconcile its

 reporting to the amended financial statements. See Refiled 2D Supp. QR at 14-15. However, rather

 than simply reconciling its previously reported cost data to the amended statements, Marmen

 submitted data reflecting what Marmen called "changes unrelated to the financial statement

 amendments." id.; see also Original 2D Supp. QR at Exhibit 2n d Supp. D-9. Specifically, Marmen

 submitted anew reconciling line item and calculations that would have offset the auditors' changes

 to Marmen's cost of manufacturing. Original 2D Supp. QR at Exhibit 2n d Supp. D-9; see also Final

 IDM at 8.

             Commerce rejected this new reconciling line and the related data as untimely filed and

 unsolicited new factual information, and required Marmen to resubmit its second supplemental

 questionnaire response with this new information removed. See Rejection Letter. Commerce

 continued to reject the data after Marmen argued in its case brief that it should have been accepted.

 Commerce noted that in asking Marmen to submit a revised cost reconciliation, Commerce

 specified that the revision should show only changes relating to the auditor's restatements. Id.; see

 also Original 2D Supp. QR at 14. Marmen, however, not only submitted additional data, but

 submitted additional data that would have offset the auditor's restatements to Marmen's cost of

 manufacturing. Final IDM at 8.

             Commerce noted that Marmen had not established that its auditors' amendments to the

 financial statements did not capture the data by which Marmen sought to offset its auditor's




                                                   25
         Case 1:20-cv-00169-JCG Document 31                   Filed 04/30/21      Page 30 of 37

Consol. Ct. No. 20-00169                                                  NON-CONFIDENTIAL VERSION



 restatements. Id. And to the extent that the amended statements did not capture the information,

 Marmen appeared to be claiming that its amended statements were inaccurate. Id. at 8-9.

 Commerce stated that, because Marmen had submitted the new data after the preliminary results

 and with little explanation, Commerce did not have adequate time to probe the reliability of the

 new information, and thus declined to rely on it in the final determination. /d. at 9.

         Marmen now argues that Commerce lacked substantial evidence to support its rejection of

 the new information, and abused its discretion in doing so. Marmen's Brief at 26-32. First, Marmen

 argues that Commerce assumed, without evidence, that Marmen was submitting data to account

 for flaws in its amended financial statements. Id. at 26-30. Second, Marmen argues that it was an

 abuse of discretion for Commerce to reject what Marmen considers a"minor correction" to already

 submitted data. Id. at 27, 30-32. Neither of Marmen's arguments are persuasive.

         Marmen first argues that, in rejecting the new information, Commerce unreasonably assumed

 that Marmen was attempting to correct "exchange gains/losses that were incorrectly booked."

 Marmen's Brief at 28 (quoting Final IDM at 8). Marmen claims that it clearly explained, in the

 supplemental questionnaire response in which it attempted to submit its new information, that there

 was no incorrectly booked data in its normal books and records, and that its new information was

 "unrelated to the financial statement amendments." id. at 30 (quoting Refiled 2D Supp. QR at 14-15).

 Rather than stemming from an error in its financial statements or the underlying records, Marmen

 argues that the new information related to an error in its original cost reconciliation. Id. at 28-29.

         What is clear, however, is that Marmen provided an entirely new and unanticipated line in its

 updated cost reconciliation, which would have offset its auditor's restatements to the company's costs

 of manufacturing. Final IDM at 8; compare Original 2D Supp. QR at Exhibit 2n d Supp. D-9

 (Marmen's updated cost reconciliation), with         ist   Supp. DQR 18-19 and Exhibit Supp. D-8




                                                    26
         Case 1:20-cv-00169-JCG Document 31                 Filed 04/30/21      Page 31 of 37

Consol. Ct. No. 20-00169    BUSINESS PROPRIETARY INFORMATION            NON-CONFIDENTIAL VERSION
                                     HAS BEEN DELETED


 (Marmen's pre-update cost reconciliation). 1° And contrary to its arguments, Marmen did not provide

 Commerce with an explanation sufficient to justify acceptance of its new information. Final IDM at

 8-9.

         In the same questionnaire in which Commerce requested that Marmen provide an updated

 cost reconciliation, the agency requested an explanation of certain previously-submitted revisions to

 the company's financial expense ratio. Original 2D Supp. QR at 10-14. Marmen explained that it

 recorded U.S.-dollar purchases during its 2018 fiscal year at a[ ]rate with Canadian dollars. /d. at

 11. In other words, [                                        ]. In preparing its financial statements, its

 auditor meant to convert these values, but Marmen discovered after the financial statements were

 issued that the auditor had not done so fully. /d. Upon being apprised of the issue, the auditor amended

 the statements to reflect the complete conversions and to recategorize certain foreign exchange

 gains/losses. Id. Marmen further stated that, in compiling its cost database for Commerce, it had

 "applied an exchange rate variance factor to the consumption value of all materials purchased in

 USD," such that its cost reporting already reflected the conversions. Id. at 14.

         Then, in response to Commerce's request for an updated cost reconciliation, Marmen stated

 that it had made changes to the reconciliation "unrelated to the financial statement amendments,"

 claiming that it had discovered that it had made certain U.S. dollar purchases but "did not convert




 10      In the text of its first supplemental section D questionnaire, Marmen refers to Exhibit Supp.
 D-8 as a"revised cost reconciliation." 1s tSupp. DQR at 15-19. The reconciliation provided in this
 questionnaire response reflects certain revisions specifically requested by Commerce regarding
 the initial reconciliation that accompanied Marmen's original Section D questionnaire response,
 or otherwise explained by Marmen at the time that the first supplemental section D questionnaire
 response was submitted. Id. However, the revisions reflected in the cost reconciliation included
 with Marmen's second supplemental questionnaire response reflected still further revisions that
 were not requested by Commerce, and that Marmen conceded were "unrelated to the financial
 statement amendments." Refiled 2D Supp. QR at 14-15; see also Original 2D Supp. QR at Exhibit
 2' d Supp. D-9.



                                                   27
         Case 1:20-cv-00169-JCG Document 31                Filed 04/30/21      Page 32 of 37

Consol. Ct. No. 20-00169                                                NON-CONFIDENTIAL VERSION



 those purchases to CAD for the original reconciliation." id. at 14-15 and Exhibit 2nd Supp. D-9; see

 also Refiled 2D Supp. QR at 14-15 and Exhibit 2nd Supp. D-9. Commerce reasonably read this not

 only as indicating that Marmen was not, in fact, hewing to the agency's instruction that the updated

 cost reconciliation should only reflect the financial statement amendments, but that Marmen was

 attempting to use the reconciliation to claim the benefit of currency conversions beyond those that

 had already resulted in its financial statement amendments and which were reflected in its cost

 reporting.

         Marmen argues to this court that it was instead attempting to make a"minor correction" to its

 original reconciliation calculations, rather than to provide new information relating to an omission

 affecting its books and records or its amended financial statements. Marmen's Brief at 27, 30-32.

 But, even assuming that this is the case, Marmen provided "insufficient explanation" of its proposed

 additions to its reconciliation worksheet and related documents. Final IDM at 8; see also Original 2D

 Supp. QR at Exhibit rd Supp. D-9. In fact, as described above, it provided information that reasonably

 indicated to Commerce that Marmen was attempting to use the reconciliation to alter its reporting in

 away inconsistent with its amended financial statements. See Refiled 2D Supp. QR at 10-15; see also

 Original 2D Supp. QR at Exhibit rd Supp. D-9.

        Notably, after Commerce rejected Marmen's original response to the second supplemental

 questionnaire, the company did not press the issue by asking for reconsideration of the rejection.

 Marmen neither objected to the rejection of its new information nor attempted to explain its

 submission of the rejected information until two months later, when it filed its case brief. There, it

 argued that it had been attempting to correct flaws in its original cost reconciliation, Marmen's Brief

 at 30-32, and that its new information should have been accepted as "corrective." Id. at 30. But again,

 as Commerce noted:




                                                   28
        Case 1:20-cv-00169-JCG Document 31                Filed 04/30/21     Page 33 of 37

Consol. Ct. No. 20-00169                                              NON-CONFIDENTIAL VERSION



        The Marmen Group's statement that it discovered that the company did not convert
        certain purchases to Canadian dollars does not explain how such discovery relates
        to the auditor's reclassifications and how it is reflected in the audited financial
        statements, which is the starting point of the cost reconciliation.

 Final IDM at 9. Further, while Marmen argues in its briefing here that Commerce errs wherever it

 does not accept corrective information, Marmen's Brief at 30-32, it remains that Marmen did not

 establish below that the information was a correction, rather than new information that would

 offset the cost of manufacturing increase reflected in the company's amended, audited financial

 statements. Final IDM at 8. In other words, Marmen did not "adequately prove{} the need for the

 requested corrections," or even establish that a "correction" was what it was trying to make.

 Goodluck India Ltd. v. United States, 393 F. Supp. 3d 1352, 1357 (Ct. Intl Trade 2019).

 Commerce's determination to reject the new information, which would have offset Marmen's

 auditor's restatement of the company's manufacturing costs, should therefore be affirmed.

        C.      Commerce Did Not Err in Applying its Average-to-Transaction Methodology

        As discussed above, Commerce calculates dumping margins by comparing weight-

 averaged normal values with the prices of individual U.S. sales where it finds that there is apattern

 of U.S. prices that differ significantly among purchasers, regions, or time periods. Preliminary

 IDM at 10; see also discussion supra at 8. Here, Commerce applied this average-to-transaction

 methodology to all of Marmen's sales because more than two-thirds of Marmen's U.S. transactions

 passed the Cohen's d test for determining whether a significant pattern of differential pricing

 exists. Final IDM at 11. Further, the antidumping duty margin calculated using its average-to-

 average methodology was 3.01%, whereas the margin calculated using the average-to-transaction

 method was 4.94%—a difference of more than 25%. Id.; see also Memorandum from Michael J.

 Heaney, to the File, re: Analysis for the Final Determination cf Utility Scale Wind Towers: Final

 Margin for Calculation for the Marmen Group (June 29, 2020), C.R. 225-231, P.R. 195 at 3-4



                                                  29
         Case 1:20-cv-00169-JCG Document 31                 Filed 04/30/21       Page 34 of 37

Consol. Ct. No. 20-00169     BUSINESS PROPRIETARY INFORMATION            NON-CONFIDENTIAL VERSION
                                      HAS BEEN DELETED


 ("Final Calculation Memo").        Accordingly,    Commerce found that its          average-to-average

 methodology was insufficient to address the differential pricing, requiring resort to the average-

 to-transaction methodology. See Final IDM at 11.

         Marmen     here   argues   that   Commerce's     application   of the    average-to-transaction

 methodology was unreasonable and unsupported by substantial record evidence. Marmen's Brief

 at 32-36. Marmen states that, while more than two-thirds of transactions may have passed the

 Cohen's dtest, there was little pricing difference across quarters for five of the seven CONNUMs

 that passed the test, and most of this difference resulted from Commerce's imputation of exempted

 duties and credit expenses into Marmen's sales values. Id."

         But as Commerce explained, the agency here applied its standard differential pricing

 analysis to determine whether a pattern of price differences existed. Final IDM atl 1. This

 methodology has been upheld repeatedly. See, e.g., Apex Frozen Foods Priv. Ltd. v. United States,

 862 F.3d 1337 (Fed. Cir. 2017); Apex Frozen Foods Priv. Ltd. v. United States, 862 F.3d 1322

 (Fed. Cir. 2017); Stanley Works (Langfang) Fastening Sys., Ltd. v. United States, 279 F. Supp. 3d

 1172 (Ct. Intl Trade 2017); Xi'an Metals & Minerals Imp. & Exp. Co. v. United States, 256 F.

 Supp. 3d 1346 (Ct. Intl Trade 2017); Tri Union Frozen Prods., Inc. v. United States, 163 F. Supp.

 3d 1255 (Ct. Int'l Trade 2016).

         Marmen would have this Court endorse cherry-picking of the U.S. CONNUMs to be

 included in the differential pricing analysis. But the differential pricing test, by its nature, is meant



 11       WTTC notes that, if these five CONNUMs were found not to have passed the Cohen's d
 test, the remaining two CONNUMs, [




             ]. Final Calculation Memo at 3-4 and Attachment 2(Margin Program Output at 275-
 276, 312-314, and 419).



                                                    30
         Case 1:20-cv-00169-JCG Document 31                Filed 04/30/21      Page 35 of 37

Consol. Ct. No. 20-00169                                                NON-CONFIDENTIAL VERSION



 to include the full universe of arespondent's U.S. sales. Removing sales from the analysis stands

 to introduce distortions and complications, such as requiring additional inquiries into the statistical

 significance of patterns among the remaining sales. Stanley Works, 279 F. Supp. 3d at 1187

 (discussing why there is no need to measure statistical significance under atest, like the differential

 pricing analysis, that reviews the entire population of arespondent's sales).

        As Commerce found, an analysis of all of Marmen's U.S. sales revealed that more than

 two-thirds of sales passed the Cohen's dtest. See, e.g., Preliminary IDM at 12. In other words,

 when divided into test and comparison groups by time period, the average prices for Marmen's

 U.S. sales met or exceeded aCohen's dcoefficient of 0.8. Id. at 11. This indicated a"large" and

 therefore significant difference between the average prices of the test and comparison groups. id.

 Further, there was at least a25% difference between the dumping margin calculated using the

 average-to-average methodology and the margin calculated using the alternative, average-to-

 transaction methodology. See, e.g., id. at 12. Thus, Commerce's application of the average-to-

 transaction methodology to determine Marmen's margin was reasonable, supported by the record,

 and otherwise in accordance with law.




                                                   31
        Case 1:20-cv-00169-JCG Document 31              Filed 04/30/21     Page 36 of 37

Consol. Ct. No. 20-00169                                            NON-CONFIDENTIAL VERSION



 V.     CONCLUSION

        For the reasons detailed above, WTTC respectfully submits that this Court should affirm the


 final results of Commerce's antidumping duty investigation into Canadian wind towers as to

 (1) smoothing of Marmen's costs, (2) rejection of Marmen's new factual information, and (3) use of


 the agency's average-to-transaction methodology.


                                                     Respectfully submitted,


                                                     /s/ Alan H. Price
                                                     Alan H. Price, Esq.
                                                     Daniel B. Pickard, Esq.
                                                     Robert E. DeFrancesco, III, Esq.
                                                     Maureen E. Thorson, Esq.
                                                     Laura El-Sabaawi, Esq.

                                                     W ILEY REIN LLP
                                                     1776 K Street, NW
                                                     Washington, DC 20006
                                                     (202) 719-7000

                                                     Counsel to the Wind Tower Trade Coalition

 Dated: April 30, 2021




                                                32
         Case 1:20-cv-00169-JCG Document 31              Filed 04/30/21    Page 37 of 37




                               CERTIFICATE OF COMPLIANCE


         Pursuant to Chamber Procedure 2(B)(1), the undersigned certifies that this brief complies


with the word limitation requirement. The word count for Wind Tower Trade Coalition's Response


Brief, as computed by Wiley Rein LLP's word processing system (Microsoft Word 2019), is 9,695


words.




                                         /s/ Alan. H. Price
                                      (Signature of Attorney)


                                          Alan H. Price
                                        (Name of Attorney)


                                   Wind Tower Trade Coalition
                                        (Representative Of)

                                          April 30, 2021
                                              (Date)
